MARVIN, District Judge.
Referring to the libel and answer for the more minute particulars of the case, I proceed to award the salvage which I think ought to be allowed. It is ordered, adjudged, and decreed, that there be allowed and paid to the owners, masters, and crews of the vessels composing the “first consortship,” to wit, the Euphemia, G. L. Browne, Sehr. Relámpago, Champion, Lafayette, H. B. Hawkins, and Larinia, thirty per cent, upon the nett value of the property saved by them, after first deducting therefrom the costs and expenses of this suit, the wharfage, storage, and bills for labor in landing and storing and arranging for sale the cargo and materials; the gross value of the cargo and materials saved by the said first consortship being, according to the marshal’s account sales and the ap-praisement $30,639.78; marshal’s sales, $23,-040.49; sold by Bowne and Curry. $2,413.62; in all $56,093.89. That there be allowed to the second consortship, composed of the same vessels with some difference in the men, $291.11, being thirty per cent of the value of the property saved by them. That there be allowed to the third and subsequent consortships as numbered and set forth in the marshal’s account sales the one-half of the proceeds of the sales of the property according to said account sales; the property having been saved by diving and working in the water. That there be allowed to the boats Union, Water Witch,' and Caroline and Isaac $110.61, being the one-half of the pro*1202ceeds of the sale of materials saved by them and sold by Bowne and Curry. That there be allowed to the boats Union, Water Witch, and Caroline $150.60, being the one-half of the proceeds of sales of materials saved by them and sold by Bowne and Curry. That the marshal restore that part of the cargo remaining unsold to the master for and on account of whom it may concern. That the clerk pay the costs and expenses of the suit, the wharfage, storage, and bills for labor out of the proceeds of sales in court, and restore the residue to the master for and on account of whom it may concern.